Title: From Thomas Jefferson to John Paul Jones, 23 March 1789
From: Jefferson, Thomas
To: Jones, John Paul



Dear Sir
Paris Mar. 23. 1789.

Your favor of Jan. 20/31 from Petersburg came safe to hand, and is the only proof we have received of your existence since you left Copenhagen. I mention this that, reflecting how and what you have written heretofore, you may know how and what you may write hereafter. I shall put nothing into this letter but what is important to you, and unimportant to any government thro which it may pass.
To begin with your private affairs, I received three days ago from M. Amoureux: a bill for 1900. livres paiable at three usances, which I have delivered to Messrs. Grand & co. and desired them to receive it when due, and hold it subject to your order. This Amoureux mentions as forming, à une bagatelle près, the balance due you.

Having been enabled to carry into execution the orders for the Medals, I have contracted with workmen for them, and they are all in hand. Your’s is to be executed by Dupré, who is I think the best among them; and it will be done in the course of the summer. My instructions as to these medals are general, to wit; I am to deliver one of gold or silver (as the case may be) to the person who is the subject; to send one of silver to every sovereign and one of copper to every university of Europe (Gr. Britain excepted) 200 copies to Congress and one apeice to La Fayette, Rochambeau, Destaing, and Degrasse. I am at liberty to deliver no others, not even at the orders and expence of the persons who are the subjects of the medals. But your wish will be fulfilled as to the Empress, because I shall send her a suite of the whole medals under the general order. I had lately presented to me a demand for about 4000₶. from the French Consul at Bergen, without being told for what. My answer was that I knew of no cause for such an application and could not pay it. I suspect this demand has some connection with a very large packet of official papers I received addressed to you from Denmark or Norway, in the Danish language. By the bye, that business makes no way. Tho’ I have written to Count Bernstorff pressing a settlement, and often spoken to their envoy here, I cannot obtain one word of an answer of any kind.—Another word on the subject of your medal. Immediately on the receipt of your letter I wrote to the medallist, cul-de-sac Tetebout (his name is Renaud) and bought a copy of the medal he had made, which I gave to Dupré, with the observations of your letter on it. He will avail himself of so much of the design as is good, and as is permitted by the resolution of the Academie, to whom I applied for devices for all the medals. Gordon’s history furnished me a good relation of your engagement, tho’ the author has permitted himself an impertinence or two relative to you. Renaud’s account is 852₶. as you will see by the enclosed state of it. Mr. Grand will pay him on your order so much of it as you find just. Houdon has promised to have the eight busts ready as soon as possible, and I shall have him paid out of the same fund. They will be ready packed against your orders arrive as to the persons to whom they were destined. For you will please to observe that neither your letter of Jan. 20/31 nor the extracts forwarded in that from Oczakow before of 29 Aug. /9 Sep. and Sep. 16/26 mention the name of the persons they were to be sent to. In like manner your letter of Jan. 20/31 says it incloses an extract of the journal of your campaign in 1779. But none such was inclosed.  Mr. Short, now in Italy, will be here to receive your orders for the distribution of the busts. I shall be absent in America from the 1st. of May to the end of November, as I have asked leave to go and carry my family home and arrange my affairs, and shall return before the winter sets in. But the busts will be finished and paid for before I go so that nothing will remain for Mr. Short but to forward them.You know my sentiments respecting the Algerines. I shall certainly make them a subject of consultation with our government, while I shall be in America. My favorite project is still to procure a concurrence of the powers at war with them, that that concurrence continue till the strength of those barbarians at sea be totally annihilated, and that the combined force employed in effecting this shall not be disturbed in it’s operation by wars or other incidents occurring between the powers composing it.
Our new constitution was acceded to in the course of the last summer by all the states except N. Carolina and Rhode island. Massachusets, Virginia and New York, tho they accepted unconditionally, yet gave it as a perpetual instruction to their future delegates never to cease urging certain amendments. N. Carolina insisted that the amendments should be made before she would accede. The most important of these amendments will be effected by adding a bill of rights; and even the friends of the Constitution are become sensible of the expediency of such an addition were it only to conciliate the opposition. In fact this security for liberty seems to be demanded by the general voice of America, and we may conclude it will unquestionably be added. N. York, Virginia and N. Carolina have also demanded that a term be fixed after which the president shall be no longer eligible. But the public has been silent on this demand; so we may doubt it’s success. In the mean time the elections for the new government were going on quietly at the date of our last letters. We have the names of most of the Senators; but not of the representatives. There was no question but Genl. Washington would be elected President; and we know that he would accept it, tho’ with vast reluctance. The new Congress was to meet the 1st. Wednesday in this month, at New York. The tickets of election of the President would then be opened, and I presume that General Washington is now at New York, and the new legislature in a course of business. The only competitors for the Vice presidentship were Mr. J. Adams and Mr. Hancock. It was thought the former would be chosen. Tho’ the new constitution was adopted in 11. states, yet in those of Massachusets, Virginia and New York it was by very small  majorities; and the minorities in the two last are far from the laudable acquiescence of that of Massachusets. Govr. Clinten in New York, and Mr. Henry in Virginia are moving heaven and earth to have a new Convention to make capital changes. But they will not succeed. There has been just opposition enough to produce probably further guards to liberty without touching the energy of the government, and this will bring over the bulk of the opposition to the side of the new government.
In this country, things go on well. The States general are to meet the 27th. of April. The report of Mr. Necker, to the king seems to promise the public 1. That the king will pretend in future to no power of laying a new tax or continuing’ and old one. 2. That he will not take upon him to appropriate the public monies to be given by the States. Of course they are to appropriate. 3. That the States shall convene at fixed epochs. 4. That the king will concur with them in modifying letters de cachet. 5. And in giving a wholesome liberty to the press. 6. That ministers shall be responsible: and 7. that all this shall be so solemnly fixed that the king nor his successors shall have any power to change it. Nothing has been said about giving to the States a participation in legislation: but it will be insisted on. The States will be composed of about 300. clergy, 300 Nobles, and 600. commoners, and their first question will be whether they shall vote by orders or persons. I think the latter will be decided. If this difficulty be got over, I see no other to a very happy settlement of their affairs. They will consolidate and fund their debts, and this circumstance, as well as the stability which the changes will give to the proceedings of their government, will give them probably the first credit in Europe, and enable them, after the present year to take any part they please in the settlement of it’s affairs. You have heard of the insanity of the king of England. His ministers pretend he is recovered. In truth he is better, but not well. Time will be necessary for his perfect recovery, and to produce a confidence that it is not merely a lucid interval. I shall be glad to hear from you as often as possible, and have the honor to be with very great esteem, Dear Sir your most obedient & most humble servt,

Th: Jefferson

